Case 1:20-cv-11307-TLL-PTM ECF No. 19 filed 09/24/20   PageID.192   Page 1 of 17




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                      NORTHERN DIVISION
                                  X
 MANN CONSTRUCTION, BROOK
 WOOD, KIMBERLY WOOD, LEE            Case no. 1:20-cv-11307-TLL-PTM
 COUGHLIN, and DEBBIE COUGHLIN,

          Plaintiffs,

          v.

 UNITED STATES OF AMERICA,

       Defendant.
                                           X


           DEFENDANT UNITED STATES OF AMERICA’S
     REPLY IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS
Case 1:20-cv-11307-TLL-PTM ECF No. 19 filed 09/24/20                                    PageID.193           Page 2 of 17




                                             Table of Contents
I.        Introduction ......................................................................................................1
II.    Plaintiffs’ APA counts fail to state a claim because they target the IRS’s
       assessment activities, not the issuance of Notice 2007-83.............................3
     A. Count 1 does not allege that the issuance of Notice 2007-83 is an
         unauthorized agency action. ...........................................................................3
     B.      Plaintiffs have not pled that Notice 2007-83 is arbitrary and capricious.......4
       1.       The IRS can identify a transaction as a listed transaction regardless of
                whether the transaction is “legal.” ..............................................................4
       2.       Plaintiffs’ claim that Notice 2007-83 defines “qualified cost” is an
                unsupportable legal claim. ..........................................................................5
       3.       The Notice plainly states the factors the IRS considered. ..........................6
     C.      Notice 2007-83 is not a substantive source of law and thus did not require
             notice-and-comment procedures. ...................................................................7
III. The facts alleged in the Complaint demonstrate that Plaintiffs’
     transaction meets the elements of Notice 2007-83. .......................................8
  A. Plaintiffs do not allege any manner in which their transaction does not meet
       the elements of Notice 2007-83. ....................................................................8
       1.       Element 3 is met because Plaintiffs allege that their trust paid the
                premiums on a cash-value life insurance policy. ........................................9
       2.       Element 4 is satisfied because Plaintiffs allege they deducted amounts in
                excess of the threshold amount. ................................................................10
     B.      Plaintiffs’ analysis of the Background section is irrelevant to whether their
             transaction meets the elements of Notice 2007-83. .....................................12
IV. Plaintiffs fail to state a claim that the statute of limitations expired. .......13
V.        Conclusion ......................................................................................................15
Case 1:20-cv-11307-TLL-PTM ECF No. 19 filed 09/24/20         PageID.194    Page 3 of 17




I.    Introduction
      IRS Notice 2007-83 notifies taxpayers that a certain type of transaction

involving a trust that holds a cash-value insurance policy is a “listed transaction.”

Specifically, the Notice lays out four elements; a taxpayer who participates in a

transaction with all four elements is required by 26 C.F.R. § 1.6011-4 to report the

transaction to the IRS Office of Tax Shelter Analysis.

      Plaintiffs engaged in a transaction – the “DBT/RPT” or “Benefits Trust” –

that meets the four elements of the Notice, but they chose not to report it to the

Office of Tax Shelter Analysis. Instead, they attached a form discussing the

transaction to their tax return and sent it to an IRS return processing center.

      The IRS discovered Plaintiffs’ transaction and assessed a penalty for failure

to disclose the transaction as required by 26 C.F.R. § 1.6011-4. Plaintiffs paid the

penalty and are now suing for a refund of that penalty.

      Plaintiffs seek to distract from their failure to report by asking the Court to

adjudicate the tax treatment of their transaction and to pass judgment on IRS audit

activities. But these are irrelevant to the issue to be decided: Whether Plaintiffs’

transaction meets the elements of Notice 2007-83 and so was required to be

reported, and whether Plaintiffs failed to report the transaction as required.

      Plaintiffs also allege that the issuance of IRS Notice 2007-83 violated the

Administrative Procedure Act (APA), but a review of their claims reveals a



                                     Page 1 of 15
Case 1:20-cv-11307-TLL-PTM ECF No. 19 filed 09/24/20         PageID.195       Page 4 of 17




fundamental flaw in their argument: Plaintiffs’ allegations concern the manner in

which an IRS auditor used the Notice in the course of their audit, not the Notice

itself. Plaintiffs allege that the auditor is treating Notice 2007-83 as a source of

law to deny them deductions. But complaints about an auditor’s use of the Notice

are not complaints about the Notice itself or the manner in which it was issued. If

an auditor improperly denied Plaintiffs a deduction (on the basis of the Notice or

otherwise), the remedy is to grant them the deduction, not to invalidate the Notice.

      The only issue in this case is the penalty for not reporting a listed

transaction. If Plaintiffs allege that an auditor improperly used the Notice to deny

them a deduction during the audit of their returns, they can argue for the deduction

in a suit concerning those returns. That allegation is irrelevant to whether the

Notice was properly issued or whether they properly reported the transaction.

      Plaintiffs also make a perfunctory argument that their transaction does not

meet the elements of Notice 2007-83, but their argument ignores the plain

language of the Notice. Because the facts alleged by Plaintiffs demonstrate that

their transaction meets the elements of the Notice; because their APA arguments

are directed toward audit activities, not the issuance of Notice 2007-83; and

because Plaintiffs did not report their transaction as required, they are liable for the

penalty and the Complaint fails to state a claim.




                                     Page 2 of 15
Case 1:20-cv-11307-TLL-PTM ECF No. 19 filed 09/24/20          PageID.196    Page 5 of 17




II.   Plaintiffs’ APA counts fail to state a claim because they target the IRS’s
      assessment activities, not the issuance of Notice 2007-83.

      A.     Count 1 does not allege that the issuance of Notice 2007-83 is an
             unauthorized agency action.

      Count 1 fails to state a claim because Plaintiffs have not pled that the

issuance of Notice 2007-83 was an unauthorized agency action. Accepting

arguendo Plaintiffs’ allegation that an IRS auditor improperly used the Notice to

deny them a tax deduction, this would not mean the Notice itself is invalid. If the

IRS had the statutory authority to identify the transaction described in Notice

2007-83 as a listed transaction – and it did – then the Notice was validly issued. If

an IRS auditor subsequently misused the Notice, then that misuse could be an

unauthorized agency action, but that would not invalidate the Notice itself.

      Notice 2007-83 serves only to identify a certain type of transaction as a

listed transaction. It is not a law or a binding interpretation of a law. Plaintiffs

assert that “the Notice is an unauthorized agency action in violation of the APA

because the Notice improperly modifies Treasury Regulations and the [Internal

Revenue Code].” Pl. Mem. at 2. Simply put: It does not. The Notice does not

claim to modify any statute or regulation. It does not “substantively change[] the

tax laws.” Id. at 5. Plaintiffs assert that the Notice “purports to disallow

deductions that are otherwise proper under the law,” id. at 6, but Notice 2007-83

does not claim to disallow any deduction. The Internal Revenue Code determines



                                     Page 3 of 15
Case 1:20-cv-11307-TLL-PTM ECF No. 19 filed 09/24/20          PageID.197    Page 6 of 17




entitlement to deductions. The Notice simply informs taxpayers that the

transactions it describes are listed transactions and the IRS may challenge them

based on the Internal Revenue Code and regulations issued thereunder.

      Plaintiffs conflate an IRS auditor’s activities with the issuance of the Notice.

Plaintiffs assert that an auditor wrongfully used the Notice as substantive law

during the examination of their tax return. For example, Plaintiffs argue that the

Notice is an unauthorized agency action because in the course of the audit, the

auditor disallowed certain tax benefits “pursuant to Notice 2007-83 serving as the

so-called legal authority.” Id. at 7. But misuse of the Notice would not invalidate

the Notice itself. Accepting arguendo that an auditor referred to the Notice as a

legal authority to deny Plaintiffs deductions to which they are entitled, the remedy

would be for them to file a suit for refund. The purported unauthorized agency

action is the denial of the deductions, not the issuance of Notice 2007-83. Count 1

thus fails to state a claim that the Notice is an unauthorized agency action.

      B.     Plaintiffs have not pled that Notice 2007-83 is arbitrary and
             capricious.

             1.     The IRS can identify a transaction as a listed transaction
                    regardless of whether the transaction is “legal.”

      Plaintiffs’ contention that Notice 2007-83 is arbitrary and capricious because

it targets “legal” transactions fails to state a claim. Plaintiffs complain that “there

are no laws prohibiting the use of cash value life insurance with respect to welfare



                                     Page 4 of 15
Case 1:20-cv-11307-TLL-PTM ECF No. 19 filed 09/24/20          PageID.198     Page 7 of 17




benefit plans” and that the IRS “failed to consider plans that are allowable for

income tax purposes.” Pl. Mem. at 8, 9. But the IRS has the authority to identify

transactions as listed transactions for reporting even if they are ultimately deemed

to be “legal” or otherwise comply with the law. Every tax shelter proponent claims

that their transaction is “legal.” The statute penalizes failure to report a transaction

the Secretary determines to be a “tax avoidance transaction” regardless of whether

the transaction is legal; thus, the penalty for failure to disclose a listed transaction

is computed without regard to whether the tax treatment is ultimately upheld. 26

U.S.C. § 6707A(b)(1); see Def. Mem. at 12. And the legislative history is clear

that “imposition of [the] penalty is not dependent on the tax treatment of the

underlying transaction ultimately being sustained,” H.R. Rep. 108-548 at 261

(2004); see Def. Mem. at 12-13. Plaintiffs’ argument is meritless.

             2.     Plaintiffs’ claim that Notice 2007-83 defines “qualified cost”
                    is an unsupportable legal claim.
      Plaintiffs’ complaint that Notice 2007-83 redefines “qualified cost” is

wrong. “Qualified cost” is a limit on deductions for employee welfare plans. See

26 U.S.C. § 419((b) and (c). Plaintiffs complain that “the Notice defines the term

‘qualified cost’ in such a manner that it nullifies [26 C.F.R. §] 1.409A-1(a)(5). . . .”

Pl. Mem. at 10. It does not. The Notice does not define “qualified cost” at all.

      Plaintiffs may be arguing that an IRS auditor referred to the Notice during an

audit involving “qualified cost.” But this again would be a complaint about the


                                      Page 5 of 15
Case 1:20-cv-11307-TLL-PTM ECF No. 19 filed 09/24/20        PageID.199    Page 8 of 17




audit, not the Notice. Whether an auditor acted properly in their audit has no

bearing on whether the Notice itself is arbitrary and capricious.

      Plaintiffs’ other arguments are irrelevant to whether the Notice is arbitrary

and capricious. Plaintiffs argue that the Notice does not describe their transaction

(Pl. Mem. at 9), that the IRS is applying the Notice improperly (id. at 10), and that

they “reasonably understood” that the Notice did not describe their transaction

because theirs was an “actual,” not a “purported,” welfare benefit plan (id. at 11).

None of these arguments, if valid, would make the Notice arbitrary and capricious.

             3.    The Notice plainly states the factors the IRS considered.

      Plaintiffs’ allegation that “the Notice is completely devoid of any factors the

IRS relied upon in promulgating the Notice,” Pl. Mem. at 11, is false. More than

half of the Notice constitutes a detailed description of the problem the Notice is

targeting – abusive employee benefit plans that use cash-value life insurance to

transfer value primarily to owners and other key employees – and an explanation

of why these transactions may be abusive. See Notice 2007-83 at 1-4.

      Plaintiffs are correct that many APA claims involve review of the

administrative record, but merely invoking the APA does not excuse Plaintiffs of

their burden to state a claim. Rule 12(b)(6) does not have an APA exception.

Plaintiffs have not pleaded an APA claim, so there is no need for the Court to

review the administrative record.



                                    Page 6 of 15
Case 1:20-cv-11307-TLL-PTM ECF No. 19 filed 09/24/20          PageID.200    Page 9 of 17




      C.     Notice 2007-83 is not a substantive source of law and thus did not
             require notice-and-comment procedures.

      Plaintiffs concede that if the Notice just identified a certain transaction as a

listed transaction, notice-and-comment procedures would not be required. Pl.

Mem. at 13. This is all it does. Plaintiffs’ Count 3, that the IRS was required to

issue the Notice using notice-and-comment procedures, thus fails to state a claim.

      Plaintiffs again try to shift the focus to their audit. Plaintiffs argue: “The

Plaintiffs’ audit file . . . revealed the Plaintiffs’ deductions were disallowed

pursuant to the ‘authority’ of Notice 2007-83.” Id. at 14. And Plaintiffs allege that

“as will be proven through discovery, the IRS disallowed deductions claimed by

Plaintiffs on the basis of the Notice.” Id. at 15.

      But an auditor’s disallowance of Plaintiffs’ deductions – even if done for the

wrong reason, as they allege – is irrelevant to whether Notice 2007-83 was

properly issued. If Plaintiffs are wrongfully denied a deduction, they can file a

petition in Tax Court or they can pay the tax and sue for a refund.1 Until then, the

      1
         Plaintiffs cannot seek relief in this Court with respect to their claimed
deductions until they pay the assessed tax. The statute provides, with exceptions
inapplicable here: “[N]o suit for the purpose of restraining the assessment or
collection of any tax shall be maintained in any court by any person,” 26 U.S.C.
§ 7421; see RYO Mach. v. U.S. Dep’t of Treas., 696 F.3d 467, 470 (6th Cir. 2012)
(“With few exceptions, no court has jurisdiction over a suit to preemptively
challenge a tax. This rule arises from a policy preference that those aggrieved by
taxation pay the tax first, and then sue for a refund.”) (citations omitted). Thus,
Plaintiffs cannot raise in this case their allegations that an auditor is misusing
Notice 2007-83 in their audit. This case is solely about the penalty they paid for
failure to report a listed transaction.

                                     Page 7 of 15
Case 1:20-cv-11307-TLL-PTM ECF No. 19 filed 09/24/20         PageID.201   Page 10 of 17




 propriety of their deductions is not before the Court. Improper use of Notice 2007-

 83 would not invalidate the Notice, and allegations of improper use do not state a

 claim for invalidation of the Notice.

        Plaintiffs misunderstand the purpose of the Notice. They complain that the

 Notice “precludes the use of specific types of insurance products,” Pl. Mem. at 15,

 and that it “proclaims that a welfare benefit plan can only use term insurance,” id.

 This is wrong. The Notice identifies a specific transaction as a listed transaction –

 nothing more. It precludes nothing. It prohibits nothing. It simply notifies

 taxpayers who use cash-value insurance in certain employee benefit transactions

 that they must inform the Office of Tax Shelter Analysis in accordance with 26

 C.F.R. § 1.6011-4. The Notice does not bar taxpayers from engaging in the

 transaction it describes. They simply must report that they are doing so.

        If Plaintiffs are correct that an IRS auditor is wrongfully denying them

 deductions on the basis of Notice 2007-83, then their remedy is to file a petition

 with the Tax Court or to pay the tax and sue for a refund. But these allegations do

 not state a claim for the invalidation of Notice 2007-83 itself.

 III.   The facts alleged in the Complaint demonstrate that Plaintiffs’
        transaction meets the elements of Notice 2007-83.

        A.    Plaintiffs do not allege any manner in which their transaction
              does not meet the elements of Notice 2007-83.
        The United States’ opening brief discusses how Plaintiffs’ DBT/RPT



                                      Page 8 of 15
Case 1:20-cv-11307-TLL-PTM ECF No. 19 filed 09/24/20          PageID.202    Page 11 of 17




 scheme meets all four elements of Notice 2007-83. Def. Mem. at 27-30. Plaintiffs

 argue that elements 3 and 4 are not satisfied, but the facts they allege demonstrate

 that the transaction does meet these elements.

              1.     Element 3 is met because Plaintiffs allege that their trust
                     paid the premiums on a cash-value life insurance policy.

       Element 3 is satisfied if a trust pays premiums on a cash-value life insurance

 policy. The element provides in relevant part: “(3) The trust or other fund pays

 premiums (or amounts that are purported to be premiums) on one or more life

 insurance policies and, with respect to at least one of the policies, value is

 accumulated either: (a) within the policy (for example, a cash value life insurance

 policy) . . . .” Notice 2007-83 at 4-5. Plaintiffs admit that their trust paid

 premiums on a cash-value life insurance policy. The element is thus satisfied.

       Plaintiffs argue that this element is inapplicable because if they missed a

 premium payment, “the only beneficiary of the Restricted Property Trust is a

 charity,” Pl. Mem. at 19, but they do not explain how this means the element is not

 met. They assert: “If the timely contribution to the [DBT] is not paid, then the

 welfare benefit fund terminates and nothing will be distributed to the employee.”

 Id. at 20 (emphasis in original). Whether or not anything is distributed to the

 employee has nothing to do with element 3.

       Plaintiffs’ trust paid premiums on a cash-value life insurance policy –

 exactly what is described in element 3. The Notice says nothing about the


                                      Page 9 of 15
Case 1:20-cv-11307-TLL-PTM ECF No. 19 filed 09/24/20           PageID.203    Page 12 of 17




 beneficiary of the trust or any distributions. Plaintiffs’ argument is meritless.

              2.     Element 4 is satisfied because Plaintiffs allege they deducted
                     amounts in excess of the threshold amount.

       As discussed in the United States’ opening brief, Def. Mem. at 29-30,

 element 4 is satisfied if the taxpayer claimed a deduction that exceeds, for insured

 benefits, the insurance premiums other than premiums paid for a cash-value life

 insurance policy, plus administrative expenses:

           (4) The employer has taken a deduction for any taxable year for its
           contributions to the fund . . . that is greater than the sum of the
           following amounts: . . .
               (i) insurance premiums paid during the taxable year that are
           properly allocable to the taxable year (other than premiums paid
           with respect to a policy described in (3)(a) or (b) above); plus . . .
               (iii) amounts paid . . . for administrative expenses . . . .

 Notice 2007-83 at 5 (emphasis added). Element 3(a) refers to cash-value insurance

 policies. Plaintiffs claim a person of ordinary intelligence would not understand

 that cash-value policy premiums are not included, Pl. Mem. at 27, but the bolded

 language is very clear. Its effect is that if a trust holds only a cash-value life

 insurance policy – as was the case here – then the amount in element 4(i) is zero.

       Plaintiffs do not contest that they claimed deductions for the insurance

 premiums. Instead, they argue that they “only deducted insurance premiums equal

 in amount to the current cost of insurance plus administrative expenses for each

 year.” Id. at 18. But that is exactly the point. The insurance premiums they

 deducted were for a policy described in element 3(a) – a cash-value policy – and


                                      Page 10 of 15
Case 1:20-cv-11307-TLL-PTM ECF No. 19 filed 09/24/20         PageID.204     Page 13 of 17




 therefore are not included in the threshold. They do not allege that they had any

 administrative expenses. The threshold is thus zero and the element is satisfied.

       Plaintiffs again try to portray the Notice as barring their transaction, but it

 does nothing of the sort. Plaintiffs argue that the law allows them to deduct these

 premiums, while the Notice “provides that if the premium is paid with respect to a

 policy described in Element III, then the amount allowed to be deducted cannot

 exceed $0.” Id. at 19. This is wrong. The Notice does not (and cannot) limit any

 deduction. It does not disallow deductions in excess of the threshold in element 4.

 It states, simply, that if a higher deduction is claimed, and the other elements are

 met, the transaction must be reported.

       Plaintiffs make this error repeatedly. They allege: “The disallowance of a

 tax deduction created by the Notice is markedly inconsistent with the legislative

 history of IRC § 419.” Id. And Plaintiffs cite Curcio v. Commissioner, 689 F.3d

 217 (2d Cir. 2012), where the Second Circuit affirmed penalties against and denial

 of deductions for participants in a purported welfare benefit plan, to argue that it is

 legal to use a cash-value life insurance policy in a welfare benefit plan. Pl. Mem.

 at 26. But the Notice does not disallow any deduction or prohibit any transaction.

 It simply identifies a transaction that must be reported.

       Plaintiffs allege that they deducted premiums for a cash-value life insurance

 policy. Element 4 is thus satisfied.



                                     Page 11 of 15
Case 1:20-cv-11307-TLL-PTM ECF No. 19 filed 09/24/20          PageID.205     Page 14 of 17




       B.     Plaintiffs’ analysis of the Background section is irrelevant to
              whether their transaction meets the elements of Notice 2007-83.

       To avoid the straightforward conclusion that their transaction meets the

 elements and therefore must be reported, Plaintiffs attempt to shift the focus to

 various phrases in the Background section. Pl. Mem. at 17-25. But the purpose of

 using elements is to provide clarity and certainty about which transactions need to

 be reported, precluding the need for this type of analysis. See Def. Mem. at 30-31.

 Permitting taxpayers to disregard the elements in favor of a self-serving and

 subjective analysis of the introductory language would trade that certainty for

 vagueness and would reward negligence and abuse.

       Plaintiffs try to focus on whether they are entitled to the tax deductions they

 claimed, but that is not at issue here. It is irrelevant whether their transaction is

 “valid” and it is irrelevant whether the “risk of forfeiture” is “substantial.” If their

 transaction meets the elements of Notice 2007-83 – and it does – then it must be

 reported – regardless of any risk of forfeiture, regardless of whether the transaction

 is valid, and regardless of how Plaintiffs interpret the Background section.2




       2
         Plaintiffs deny they are arguing Notice 2007-83 is void for vagueness, but
 they argue the Notice should be invalidated because it is ambiguous. Pl. Mem. at
 22-25. To the extent they are arguing that the Notice does not adequately describe
 the transactions it targets, this is a vagueness argument. As discussed in the United
 States’ opening brief, the Notice is not void for vagueness. See Def. Mem. at 9-13.

                                      Page 12 of 15
Case 1:20-cv-11307-TLL-PTM ECF No. 19 filed 09/24/20          PageID.206    Page 15 of 17




 IV.   Plaintiffs fail to state a claim that the statute of limitations expired.
       Plaintiffs chose not to disclose their transaction to the IRS Office of Tax

 Shelter Analysis, as they were required to do by 26 U.S.C. § 6011 and 26 C.F.R.

 § 1.6011-4. Instead, they attached a generic disclosure form to the back of their

 tax return and mailed it to an IRS return processing center. The statute states that

 if a taxpayer fails to provide information about a listed transaction, the statute of

 limitations will not expire before one year after “the Secretary is furnished the

 information so required,” 26 U.S.C. § 6501(c)(10).

       At issue is the interpretation of the phrase “the Secretary is furnished the

 information so required.” Plaintiffs contend that because they attached a

 description of the transaction to the tax return they sent to an IRS return processing

 center, the Secretary was furnished with the information, and so the statute was not

 extended. The United States interprets the phrase to mean that the information

 must be provided to the IRS officials designated by the regulation to receive it –

 the Office of Tax Shelter Analysis.3

       The plain language of the statute comports with the United States’

 interpretation. In the Internal Revenue Code, “Secretary” is defined as “the

 Secretary of the Treasury or his delegate,” 26 U.S.C. § 7701(a)(11)(B), and


       3
         26 C.F.R. § 1.6011-4 also requires a participant in a listed transaction to
 complete Form 8886 and attach the form to its tax return. The United States’
 position is that compliance with this rule is required by the statute.

                                     Page 13 of 15
Case 1:20-cv-11307-TLL-PTM ECF No. 19 filed 09/24/20         PageID.207    Page 16 of 17




 “delegate” is defined as “any officer, employee, or agency . . . duly authorized . . .

 to perform the function mentioned or described in the context,” id.

 § 7701(a)(12)(A). Thus, 26 U.S.C. § 6501(c)(10) provides that the statute of

 limitations will not lapse until at least one year after the Treasury Department

 officials authorized to receive the information are furnished that information.

 Those officials are the staff of the Office of Tax Shelter Analysis. And the

 legislative history shows Congress’ intent that the provision apply if “the taxpayer

 fails to disclose [the] transaction in the manner required by Treasury regulations.”

 H.R. Rep. 108-548(1), at 267 (2004); S. Rep. 108-192, at 112 (2003).

       Plaintiffs cite United States v. May, 691 F. App’x 334 (9th Cir. 2017), in

 which the Ninth Circuit adopted the United States’ interpretation. The court held

 that “Congress expressly required taxpayer compliance with the IRS’s

 determination of how listed transactions are to be reported,” which is 26 C.F.R.

 § 1.6011-4 – filing Form 8886 with the Office of Tax Shelter Analysis. Id. at 336.

       Plaintiffs rely on the dissent, but it does not support their position. Judge

 Clifton disagreed with the majority that the statute was unambiguous, but he did

 not believe that just any disclosure would satisfy the statute: “I have no quarrel

 with the Government’s position that the taxpayer should be required to provide the

 relevant information in a coherent form to the appropriate tax agents. An

 interpretation that started the limitations period as soon as some IRS office,



                                     Page 14 of 15
Case 1:20-cv-11307-TLL-PTM ECF No. 19 filed 09/24/20        PageID.208     Page 17 of 17




 somewhere, had the information or as soon as IRS agents collectively had the

 information would be both illogical and open to abuse.” Id. at 337 (Clifton, J.

 dissenting). But that is exactly Plaintiffs’ interpretation. The “appropriate tax

 agents” are the staff of the Office of Tax Shelter Analysis. Plaintiffs did not notify

 the Office of Tax Shelter Analysis. Rather, they assert that because they described

 the transaction on a form mailed to a return processing center, an IRS office

 somewhere had the information and so the statute expired. This is the “illogical

 and open to abuse” interpretation that both the majority and the dissent rejected.

 V.    Conclusion

       For the reasons stated above, Plaintiffs complaint should be dismissed.

 Plaintiffs seek to replead, but do not identify the allegations they might add;

 regardless, no additional facts would lend their flawed legal theories merit. The

 United States respectfully requests that the Complaint be dismissed with prejudice.




 Dated: September 24, 2020                     Respectfully submitted,

                                               /s/ Arie M. Rubenstein
                                               ARIE M. RUBENSTEIN
                                               Trial Attorney, Tax Division
                                               U.S. Department of Justice
                                               P.O. Box 55, Washington, D.C. 20044
                                               202-307-6588 (t) / 202-514-5238 (f)
                                               Arie.M.Rubenstein@usdoj.gov




                                     Page 15 of 15
